IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-30697
                           Summary Calendar


A.C. WHITAKER,

                                           Plaintiff-Appellant,
versus

H.A. HENRY, ET AL.,

                                           Defendants,

H.A. HENRY; WILLIAM BATES, LENARD BONNETTE,
Sergeant; MICHAEL J. MCCONNELL, Officer,

                                           Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                          USDC No. 97-CV-516
                         --------------------
                             July 6, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     A. C. Whitaker appeals from the jury’s verdict in favor of

the defendants-appellees in his 42 U.S.C. § 1983 civil rights

suit.    Whitaker argues that the district court abused its

discretion in granting summary judgment in favor of the City of

Shreveport (the “City”) and Police Chief Steve Prator.     He

further contends that the district court abused its discretion in

excluding the transcript of his state court criminal proceeding


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-30697
                                 -2-

as an exhibit at trial, and in excluding evidence of Whitaker’s

emotional damages.   If his argument is liberally construed,

Whitaker also asserts that the jury’s verdict was contrary to the

evidence presented at trial.   In his final argument, Whitaker

argues that the district court abused its discretion in denying

his post-verdict motion for a new trial.

     Whitaker has failed to identify a policy sufficient to

sustain a cause of action against the City under 42 U.S.C.

§ 1983.    See Monell v. Dep’t of Social Servs. of City of New

York, 436 U.S. 658, 694 (1978).   Furthermore, he has failed to

allege that Police Chief Prator affirmatively participated in any

acts or implemented any policy that implicate 42 U.S.C. § 1983.

See Baker v. Putnal, 75 F.3d 190, 199 (5th Cir. 1996).

Accordingly,   the district court did not err in granting summary

judgment in favor of these defendants.

     The district court did not abuse its discretion in excluding

the transcript of Whitaker’s state court proceeding and the

evidence of his emotional injury.    Kona Technology Corp. v.

Southern Pacific Transp. Co., 225 F.3d 595, 602 (5th Cir. 2000);

Pfannstiel v. City of Marion, 918 F.2d 1178, 1184 (5th Cir.

1990); Geiserman v. MacDonald, 893 F.2d 787, 790 (5th Cir. 1990).

We also hold that the jury’s verdict was supported by the

evidence presented at trial and that the district court did not

abuse its discretion in denying Whitaker’s motion for a new

trial.    See Coughlin v. Capitol Cement Co., 571 F.2d 290, 297

(5th Cir. 1978); Streber v. Hunter, 221 F.3d 701, 736 (5th Cir.

2000).
            No. 99-30697
                 -3-

AFFIRMED.